PER CURIAM.
This case was heard on the record, briefs and oral argument of counsel; and it appearing that the findings of fact of the trial court are not clearly erroneous; and no error appearing in the Court’s conclusions of law, Sect. 2695(a) (c), Tennessee Code Supplement 1941; Inter-City Trucking Co. v. Daniels, 181 Tenn. 126, 178 S.W.2d 756; Huntsman Brothers, Inc., v. Grocers Baking Co., 12 Tenn.App. 535; Main Street Transfer & Storage Co. v. Smith, 166 Tenn. 482, 63 S.W.2d 665; and the issue of excessive damages being one for the District Court upon the motion for a new trial, Chapman & Dewey Lumber Co. v. Hanks, 6 Cir., 106 F.2d 482, 486; Sinclair Refining Co. v. Bennett, 6 Cir., 123 F.2d 884, 887; and the action of the trial court in overruling appellant’s motion for a new trial not appearing to be an abuse of its discretion in the matter; it is ordered that the judgment of the District Court be, and is, affirmed.